Citation Nr: 1616120	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  07-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, July 2014 and February 2015, the Board remanded the case for additional development. 

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is needed prior to the adjudication of the Veteran's appeal of entitlement to service connection for a respiratory disorder.  A remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Board notes that the Veteran first filed a claim for respiratory disorder one year after leaving service.  His June 1995 VA examination noted complaints of repeated attacks of running nose and cough.  The Veteran's post-service treatment records also show he was seen in 1996 for complaints of mild shortness of breath and mild lightheadedness.

As mentioned in the Introduction, the issue of entitlement to service connection for a respiratory disorder has been remanded three times by the Board.  In August 2011, the matter was remanded for a determination as to whether or not the Veteran's respiratory disorder was related to his in-service respiratory complaints.  He was afforded a VA examination in November 2011.  The examiner noted that the Veteran had never undergone a pulmonary function test (PFT), and that attempts to schedule the Veteran for this test had been unsuccessful.

In July 2014, the Board remanded the issue a second time after determining that the November 2011 VA examination was inadequate for adjudication purposes.  The Board found that a new examination, that included a PFT as well as an opinion addressing the nature and etiology of any current respiratory disorder, was necessary.

In November 2014, the Veteran underwent another VA examination, at which time he was diagnosed with emphysema.  The Veteran reported a history of smoking and exposure to numerous agents such as jet exhaust, gas and paint.  The examiner opined that it was less likely than not that the Veteran's respiratory disorder was incurred in or caused by his military service.  The examiner opined that the Veteran's history of smoking was the most common risk factor/cause of emphysema.  The examiner noted that the Veteran's service treatment records (STRs) did not contain complaints of shortness of breath, nor were any such complaints noted immediately following his discharge from service.  The examiner noted that while the Veteran undoubtedly sustained long term, low level exposure to many irritating agents, there was no history of any acute over exposure or evidence of care for any related respiratory complaints while in service or in the early years after his retirement.

The Board found that this opinion was inadequate because the examiner relied upon the lack of treatment in service and immediately following service to form the basis of her opinion, and did not discuss the Veteran's statements regarding the continuity of his symptoms since service.  Therefore, the issue was remanded again in February 2015 in order to obtain an addendum opinion.  The Board instructed the examiner to consider the Veteran's lay statements regarding service incurrence and continuity of his symptoms since service in rendering an opinion.  The Board specifically requested the examiner to provide an opinion as to whether it was at least as likely as not that any currently diagnosed respiratory disorder was the result of the Veteran's military service, including his in-service exposure to irritating agents such as jet exhaust, gas and paint.  The examiner was asked to discuss and consider the Veteran's lay statements regarding the onset of his respiratory problems in service and the continuity of symptomatology since leaving service.

An addendum opinion was obtained in November 2015, from the November 2014 VA examiner.  The opinion states that the Veteran's diagnosis of chronic obstructive pulmonary disorder (COPD) is attributable to the Veteran's significant tobacco history and is not related to chronic exposures to irritating agents while he was in service.  The examiner noted that the Veteran's STRs contained a few entries for acute respiratory illness, presumably viral, all resolved spontaneously or with conservative treatment.

The Board finds that this opinion and the examination are inadequate because, although the examiner addressed COPD, she did not address the other respiratory conditions claimed by the Veteran.  Additionally, neither the addendum opinion nor the November 2014 VA examination addressed whether or not the Veteran's current complaints of shortness of breath are attributable to his documented in-service treatment for diagnoses of sinusitis and an upper respiratory infection.

Therefore, the Board finds that an additional VA addendum opinion is necessary.  The examiner should identify all current respiratory disabilities present during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability required for service connection includes a disability at the time of filing or during pendency of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Additionally, the Veteran should be afforded a Gulf War examination to address his symptoms, as his service records reflect receipt of the Kuwait Liberation Medal, and therefore, he is entitled to consideration under the Gulf War provisions of 38 C.F.R. § 3.317.  He should be provided the appropriate VCAA notice as well.

On remand, the RO should obtain any pertinent, outstanding VA treatment records, as they were last updated in November 2014.

Accordingly, the case is REMANDED for the following action:

1. Pursuant to VA's duty to notify, provide the Veteran with the criteria required for any claims based on Persian Gulf War service under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3. 317.

2. Obtain any outstanding, pertinent VA treatment records and associate them with the Veteran's claim file.

3. Forward the claims file to the examiner who conducted the November 2014 VA examination and provided the November 2015 addendum opinion, or if that examiner is unavailable, to a suitable replacement, for the preparation of an addendum opinion.  Schedule a VA examination if the examiner deems necessary.

a) Identify all current respiratory diagnoses, other than COPD, present during the appeal period (i.e., since January 2006).  In doing so, the examiner should rule in or exclude the following:

      1) emphysema
      2) sinusitis
      3) upper respiratory infections

The examiner should consider medical and lay evidence dated both prior to and since the filing of the January 2006 claim for service connection for a respiratory disorder.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

For each respiratory disorder diagnosed, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service.

4. Arrange for the Veteran to undergo a Gulf War examination to address his claimed respiratory conditions.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to:

Identify all current symptoms and/or conditions.  In identifying current symptoms and conditions, please consider lay and medical evidence dated both prior to and since the filing of the claim for service connection.  

For each condition or symptom identified, please provide a medical statement indicating into which category the condition or symptom falls:

1) undiagnosed illness
2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology
3) a diagnosable chronic multisymptom illness with a partially explained etiology
4) a disease with a clear and specific etiology and diagnosis
	
For those conditions that fall within categories (3) or (4), please state whether there is a 50 percent probability or greater that the symptom or diagnosis is related to the Veteran's Gulf War service.

The rationale for all opinions expressed should be set forth in the examination report.

5. Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






